 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, LocalNos. 77, 77-A, 77-RA, 77-B, 77-C, 77-D,AFL-CIO' and C. J. Coakley Co., Inc. and La-borers' International Union of North America,Local Union 74, AFL-CIO.2Case 5-CD-266July 31, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by C. J. Coakley Co., Inc.,herein called the Employer, alleging that Interna-tional Union of Operating Engineers, Local Nos.77, 77-A, 77-RA, 77-B, 77-C, 77-D, AFL-CIO,herein called Operating Engineers, violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing the Employer to assign certain work to em-ployees represented by it rather than to employeesrepresented by Laborers' International Union ofNorth America, Local Union 74, AFL-CIO, hereincalled Laborers.Pursuant to notice, a hearing was held beforeHearing Officer William D. Miller, Jr., on January21, 1981. All parties appeared at the hearing andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, the Em-ployer, Operating Engineers, and Laborers filedbriefs which have been duly considered.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYE RThe parties stipulated, and we find, that the Em-ployer, a Virginia corporation with its principalplace of business in Merrifield, Virginia, is engagedin commercial construction. During the past 12months, a representative period, the Employer hadgross revenues in excess of $500,000 and, duringthat same period, performed services valued atmore than $50,000 outside the Commonwealth ofVirginia.Based on the foregoing, we find that C. J. Coak-ley Co., Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the purposes of the Act toassert jurisdiction herein.' Respondelt's nlame appears As arlended at the hearing.The interested party's lnamle appears i amended at he hearingII. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Operat-ing Engineers and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.111. 1HE DISPUTEA. Background and Facts of the DisputeThe Employer is a commercial contractor en-gaged in lathe and plaster work, spray fireproofing,and the installation of drywall and acoustical tile.On July 24, 1980,3 the Employer entered into acontract with Charles H. Tompkins Company toperform interior finishing work at the DirksenSenate Office Building project in Washington, D.C.This agreement states, inter alia, that Tompkins"will provide hoist and hoist facilities" (i.e., a me-chanical device used to move materials from floor-to-floor) for the Employer at the jobsite. After theparties executed the contract, however, Tompkinsoffered to pay all costs involved in operating thehoist if the Employer would provide the equip-ment. The Employer subsequently agreed to erectthe hoist and operate it on a daily basis.Consequently, in late October, the Employercontacted Paul Schwesig, a member of OperatingEngineers, and asked him to serve as its hoist oper-ator on the Dirksen project. Schwesig indicated hiswillingness to perform the work, but stated that theEmployer would have to make arrangements withOperating Engineers. Upon learning that the Em-ployer had decided to employ Schwesig, CharlesDavidson, the Operating Engineers business repre-sentative, contacted the Employer concerning thehoist operation. Davidson told Cornelius Coakley,the Employer's president, that Schwesig couldwork at the jobsite if the Employer entered into acollective-bargaining agreement with OperatingEngineers. Coakley indicated that he would signthe contract after his lawyers had reviewed theprovisions contained therein.4Davidson subse-quently delivered to the Employer a copy of theexisting areawide agreement between OperatingEngineers and the Construction Contractor's Coun-cil. Pursuant to the understanding between Coakleyand Davidson, Schwesig began working for theEmployer on November 4.Davidson then went out of town for about 3weeks. On December 1, Davidson learned that theEmployer had not yet executed the Operating En-gineers contract. At or about this time, the Em-ployer began using forklifts, the subject of the in-',All dates hereil are inl 98( unless otherwise indicatedPIrcviol I,. the lmiployer had rln c er been a party 1o a cllective-bar-gaillilg agrleemellt ith ()peratiig Engineers257 NLRB No. 17436 IUOE, LOCAL 77stant dispute, on the Dirksen project. The Employ-er assigned this work to employees represented byLaborers in accordance with its collective-bargain-ing agreement with Laborers. Thereafter, during ameeting on December 8, Davidson told Coakleythat Operating Engineers needed a contract withthe Employer so that it could lawfully collectfringe benefit contributions on Schwesig's behalf.5Coakley replied that he wanted more time toreview the proposed contract. Although he wasunsuccessful in his efforts to reach Coakley overthe next week, Davidson did leave several mes-sages with Coakley's secretary.6On December 12Davidson informed Coakley's secretary that therewas "an additional problem now that the Laborerswere using the forklift." On December 15 David-son told Coakley's secretary that "there was aproblem with the forklift and the contract."On December 18 Davidson and Coakley met inthe Employer's office to discuss the proposed con-tract. Coakley stated that he would not sign theOperating Engineers standard contract because itwould require the Employer to submit jurisdiction-al disputes to the Impartial Jurisdictional DisputesBoard, herein called IJDB. In reference to David-son's message of the previous week, Coakley alsomentioned that he could not execute an agreementwhich contained a jurisdictional clause providingfor the assignment of forklift work to employeesrepresented by Operating Engineers. Coakleynoted that he already had assigned such work toemployees represented by Laborers. Davidson con-tinued to demand, however, that Coakley sign theOperating Engineers standard contract. In addition,Davidson insisted that the Employer assign theforklift work at the jobsite to employees represent-ed by Operating Engineers. When Coakley sug-gested that they sign a project agreement applyingonly to Schwesig's work at the Dirksen site, Da-vidson replied that Operating Enginers considered"special agreements just like a sweetheart clause.... " Davidson then told Coakley that he wouldhave to remove Schwesig from the job "because ofthe fact that I can't have a man working for you ifI don't have a contract."Before leaving the Employer's office, Davidsoncontacted Hal Keefer, Tompkins' project superin-tendent at the Dirksen project, and informed himthat Coakley would not sign a contract. Davidsonalso called Paul Altman, vice president of Tomp-kins, to advise him "he was going to have troublesbecause Coakley would not sign [the] agreement."After hiring Schhwesig on Noxemhcer 4, the Elnlplo er p id to ()pcr lt-ing Engineers those fringe henefil con trlibutrons which A.uld lI il; bheeirequired under the Uniolill' arceasside aigrcemenltl ith Ihe (onllrucli liilContractors, CounllilCoak lc' % sccrel;lr (lid lnot test, i I t the hearing.Thereafter, Davidson went directly to the Dirksenjobsite, where he told Schwesig to stop work. Ac-companied by Schwesig, Davidson then proceededto the office of Tom Yorty, the Employer's projectmanager. Davidson informed Yorty of his decisionto pull Schwesig from the job because of the Em-ployer's refusal to sign a contract. Davidson alsoremarked "that he had men on the job [employedby other employers] watching out and that [Yorty]was not to touch the hoist or the forklift. If [Yorty]did, something would happen. And you know whatthat means." Concerned about its potential liabilityfor any labor problems under its subcontractingagreement with Tompkins, the Employer decidedto shut down all operations involving the use offorklifts or the hoist. The Employer continued itsother operations on the jobsite.On December 20, Davidson again met withCoakley to discuss the possibility of entering into acollective-bargaining agreement. Coakley reiteratedhis position that he would not sign a contract con-taining either IJDB language or a jurisdictionalclause which covered forklift operations. Davidsonreplied that "he had to have the forklift, that hehad a reduced rate for [the Employer] and that hewould let [the Employer] have an apprentice at the$9.15 rate. But that he had to have it." Coakleythen discussed the possibility of entering into a pro-ject agreement, but Davidson again refused to doso. Before the meeting ended, Davidson told Coak-ley that "he had to have this agreement signed be-cause otherwise he could not get the health andwelfare benefits." The parties had no further dis-cussions concerning this matter.Thereafter, Tompkins, which has a collective-bargaining agreement with Operating Engineers,hired Schwesig as the hoist operator for the Dirk-sen project. On December 23, the Employer re-sumed its forklift operations utilizing employeeswho are represented by Laborers.On December 29, the Employer filed the instantcharge alleging that Operating Engineers had vio-lated Section 8(b)(4)(D) of the Act. Operating En-gineers subsequently advised the Regional Directorfor Region 5 that it did not have any interest in ob-taining the Employer's ride-on forklift work for theemployees it represents. During the hearing, Oper-ating Engineers reiterated its disclaimer of the dis-puted work and then moved to quash the notice ofhearing issued herein.B. The IHork in DisputeThe parties stipulated at the hearing that thework in dispute involves the operation of ride-onforklifts which transport metal studs, wallboard,and other materials from a loading area at the con-437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstruction site to the interior of the Dirksen SenateOffice Building.C. Contentions of the PartiesOperating Engineers argues that there is no rea-sonable cause to believe that it has violated Section8(b)(4)(D) and that, therefore, the dispute is notproperly before the Board and the notice of hear-ing should be quashed. Operating Engineers con-tends that because it has disclaimed the disputedwork there is no existing work assignment disputein this proceeding. Alternatively, it asserts thatthere is no clear showing that it threatened, co-erced, or restrained the Employer with an objectof forcing the Employer to assign the disputedwork to employees represented by it. In thisregard, Operating Engineers claims that Schwesig'sremoval from the jobsite was based solely on theEmployer's refusal to enter into a collective-bar-gaining agreement with it. Operating Engineerspoints out that it legally could not collect pensionand welfare contributions on Schwesig's behalfuntil the Employer signed a contract. Finally, itargued at the hearing that there is an agreed-uponmethod for the voluntary adjustment of the disputebased on the Employer's contract with Tompkinsand the affiliation of both labor organizations withthe Building and Construction Trades Department,AFL-CIO.The Employer argues that a jurisdictional dis-pute exists in this case. The Employer contendsthat there is reasonable cause to believe that Sec-tion 8(b)(4)(D) of the Act has been violated sinceOperating Engineers removed Schwesig from hisjob as hoist operator in support of its demand thatthe disputed work be assigned to employees repre-sented by it, and then caused a work stoppage bythreatening the Employer's project manager withadverse consequences if the Employer continued tooperate the hoist or forklifts at the jobsite. It fur-ther argues that there is no agreed-upon methodfor resolving the instant dispute because it does notparticipate in and is not bound by determinations ofthe Impartial Jurisdictional Disputes Board. Final-ly, the Employer urges that its assignment of thedisputed work to its employees represented by La-borers should be upheld on the basis of its collec-tive-bargaining agreement with Laborers, its pref-erence and past pactice, area practice, and efficien-cy and economy of operations.The Laborers position essentially agrees withthat of the Employer.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that: (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) there is no agreed-upon methodfor voluntary resolution of the dispute.With respect to (1), above, the record disclosesthat the Employer assigned the work in dispute toemployees represented by Laborers in late Novem-ber or early December. After the Employer re-fused to sign Operating Engineers areawide con-tract on December 18, Davidson immediately re-moved hoist operator Schwesig from the Dirksenproject. Davidson then told the Employer's projectmanager that "something would happen" if theEmployer touched the hoist or forklifts. The Em-ployer remained on the jobsite, but shut down itsforklift and hoist operations. Thereafter, during ameeting with the Employer on December 20, Da-vidson insisted that the dispute could not be re-solved until the Employer assigned the disputedwork to employees represented by Operating Engi-neers. Davidson also mentioned that Operating En-gineers would operate the Employer's forklifts atan apprentice wage rate lower than that earned byemployees represented by Laborers. While David-son denies that he engaged in proscribed activity toobtain the Employer's forklift work for employeesrepresented by Operating Engineers,7a conflict intestimony does not prevent the Board from pro-ceeding under Section 10(k) for, in this proceeding,the Board is not charged with finding that a viola-tion did in fact occur, but only that reasonablecause exists for finding such a violation. Accord-ingly, without ruling on the credibility of the testi-mony at issue,8we find that the Operating Engi-neers conduct in removing Schwesig from the pro-ject and its subsequent veiled threat to picket theEmployer on the jobsite clearly demonstrate thatthere is reasonable cause to believe that Section8(b)(4)(D) has been violated.In reaching this conclusion, we note that Operat-ing Engineers seeks to quash the notice of hearingon the ground that it has disclaimed an interest inthe disputed work. It is well established that a ju-risdictional dispute no longer exists when one ofthe competing unions or parties effectively re-nounces its claim to the work at issue.' The party7 During the hearing, Davidson admitted tha;t, after removing Schwesig from the jobsite, he told Yorty, the Employer's project manager, "notto touch the hoist." Davidson further testified on cross-examinatio thathe could have mentioned the forklifts, as well as the hoist, in his collcr-satiion with Yort)ySee, e g.. Local Union No. 334, Laboerrs International nion o Northmnrica. .AFL-CIO ((C. .legt Corporation). 175 NI.RBI 6)R 8. (1969)' General Blaildinlg l.aborers Lotal Union No. 66 )of the Laoremr Inter-ilarionial Union oij :.orth .licrica (GCorgia-Pacific Co(rporation. 209 NI.RB611 (1974), and cases cited therein.438 IUOE, LOCAL 77raising such an issue, however, has the burden tosatisfy the Board's requirements of a clear, un-equivocal, and unqualified disclaimer of all interestin the work in dispute.10 Applying this criteria tothe circumstances present in the instant case, weconclude that the Operating Engineers disclaimer isineffective for the reasons set forth below and,thus, does not warrant our quashing the notice ofhearing.At the outset of the hearing, counsel for Operat-ing Engineers read into the record a statement thatOperating Engineers would not engage in unlawfulconduct to secure the Employer's forklift work atthe Dirksen Senate Office Building project. Hesubsequently made, inter alia, the following com-ments in reference to this issue:Whether or not at some future time under anappropriate collective-bargaining agreement,Local 77 [Operating Engineers] would seek toexercise whatever rights it has under a collec-tive-bargaining agreement is really somethingthat cannot be determined at this point in time.Thereafter, during the course of the hearing, Da-vidson was asked on cross-examination, "Do youthink when Coakley [the Employer] uses Laborersto operate forklifts, that's your work?" Davidsonreplied: "Sure, because it's stated in this book [theOperating Engineers areawide contract] here." Weconclude on the basis of the foregoing statement bythe Operating Engineers counsel and its businessrepresentative's record testimony that OperatingEngineers is continuing to assert a jurisdictionalclaim to the Employer's forklift work on behalf ofthe employees it represents. Thus, we find that theOperating Engineers disclaimer should not be hon-ored since it must be inferred from the OperatingEngineers conduct at the hearing that it will persistin its efforts to obtain the disputed work. In thesecircumstances, we believe that the policies of theAct and the direction of Section 10(k) require thatthe Board issue a Determination of Dispute in thiscase. Accordingly, we hereby deny the motion toquash the notice of hearing.With respect to (2), above, Operating Engineersargued at the hearing that an agreed-upon methodfor the voluntary adjustment of this dispute existsbecause the parties are bound to submit jurisdic-tional disputes to the IJDB for determination. It isundisputed that the Employer is not required tosubmit such disputes to the IJDB under its existingcollective-bargaining agreement with Laborers.Nevertheless, Operating Engineers asserted that theEmployer's subcontracting agreement with Tomp-"' Laborers' International Union of North 4merica. Local 935. A.4FL-CIO(C & S Construction Co.. Inc.), 206 NLRB 807 (1973)kins obligates the Employer to IJDB procedures.We find no merit in this contention.Operating Engineers initially contended that theEmployer has stipulated to a provision in the primecontract for the project which allegedly requiresthe submission of all jurisdictional disputes to theIJDB. In this regard, article V of the subcontract-ing agreement between the Employer and Tomp-kins requires that the Employer's "labor policy...be in agreement with the prime contract andthe Subcontractor shall employ no labor that willcause conflict with other labor employed at thesite." Since the parties did not introduce into evi-dence the prime contract entered into by Tomp-kins, we are unable to determine whether there is aprovision that stipulates Tompkins to IJDB proce-dures. However, even if the prime contract didcontain such language, we would not regard ascontrolling the vague provision, quoted above, in-corporated into the Employer's subcontract. TheBoard has consistently held that an employer is notbound to the IJDB unless it has expressly agreed tobe so bound. "In the alternative, Operating Engineers urgesthat the Employer is bound to the IJDB by the fol-lowing clause in its contract with Tompkins:Article XI (b) -The Subcontractor agrees toabide by the prevailing practice of the Con-struction Industry and to request the assistanceof the Contractor's Construction Council inany matters involving jurisdictional disputes.Should this agency fail to resolve any suchmatters, the Subcontractor shall request a deci-sion from the National Labor Relations Board.In rejecting the Operating Engineers argument, wenote that the foregoing provision does not evenmention the IJDB as a mechanism for resolving ju-risdictional disputes. Accordingly, having previous-ly found that reasonable cause exists to believe thatOperating Engineers violated Section 8(b)(4)(D) ofthe Act, we find that the dispute is properly beforethe Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.2 As the Board has frequently stated, the" See. e.g. Local N;. 17. Shet't .Metal Worker, Intrrnrationl .4woiatlon.A4FL-CIO IJ. Sloinik Companv). 197 Nl.R 1127 (1972)12 .. R.B. .Radio & Televion Broadcast Eilner, nion. Local1212. Ilternational Brotherhood q' Electrical 14'rkrs. -I-L-CIO [Cllulm-bia Broadcaiting System]. 364 I.S. 573 (1461); Itlrnttational .4owiation ofMachinits, Ldgc No. 1743. -IL-CIO (J. I Jowc Consruction Compa-nv). 135 NLRB 1402 (1962)439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermination in a jurisdictional dispute case is anact of judgment based on commonsense and experi-ence in weighing these factors. The following fac-tors are relevant in making a determination of thedispute before us.1. Board certifications and relevant collective-bargaining agreementsThere is no evidence that either of the labor or-ganizations concerned herein has been certified bythe Board as the collective-bargaining representa-tive for a unit of the Employer's employees.The Employer has no collective-bargainingagreement with Operating Engineers. Article II,section 2(B), of the existing collective-bargainingagreement between the Employer and Laborersprovides, inter alia, as follows:Tending shall consist of preparation of materi-als and the handling and conveying of materi-als to be used by mechanics of other crafts,whether such preparation is by hand or anyother process. After the material has been pre-pared, tending shall include the supplying andconveying of said material and other materialsto such mechanic, whether by bucket, hod,wheelbarrow, buggy, or other motorized unitused for such purpose, including forklifts. [Em-phasis supplied.]Therefore, we conclude that Laborers contractwith the Employer covers the work in dispute.Accordingly, while there are no certificationswhich would favor an award of the disputed workto employees represented by either Laborers orOperating Engineers, we find that the Laborers ex-isting collective-bargaining agreement with theEmployer favors an award of the ride-on forkliftwork to employees represented by Laborers.2. Employer assignment and preferenceThe Employer has assigned the work in disputeto its employees who are represented by Laborers,and has manifested a preference to continue thatassignment. We therefore find that this factorfavors an award of the disputed work to employeesrepresented by Laborers.3. Relative skillsIt is clear from the record that employees repre-sented by either Laborers or Operating Engineersare equally capable of operating the Employer'sride-on forklifts to transport materials at the Dirk-sen project. Accordingly, we find that this factordoes not favor an award of the disputed work toemployees represented by either labor organization.4. Industry and area practiceThere is no specific evidence regarding the in-dustry practice concerning the work in dispute.With respect to area practice, the Employer's presi-dent testified that all contractors in the EmployingPlasterers' Association, of which the Employer is amember, assign the disputed work to employeesrepresented by Laborers. The Operating Engineersbusiness representative, Davidson, also testified,however, that employees represented by OperatingEngineers have performed the disputed work in theWashington, D.C., area.In view of the foregoing, we conclude that bothindustry and area practice are inconclusive and donot favor an award of the disputed work to em-ployees represented by either Laborers or Operat-ing Engineers.5. Economy and efficiency of operationsThe record indicates that the Employer's em-ployees represented by Laborers ordinarily use theride-on forklifts about 2 hours each day. When theforklifts are not in operation, the employees repre-sented by Laborers are engaged in the preparationand handling of materials for other building andconstruction crafts. The Employer currently has noemployees represented by Operating Engineers.Under these circumstances, employees representedby Operating Engineers would be employed for thepurpose of performing only 2 hours' work per dayif they were awarded the disputed work. Accord-ingly, we find that the factors of economy and effi-ciency of operations favor an award of the disput-ed work to employees represented by Laborers.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that the Employer's employees who arerepresented by Laborers' International Union ofNorth America, Local Union 74, AFL-CIO, areentitled to perform the work in dispute. We reachthis conclusion based on the Employer's currentcollective-bargaining agreement with Laborers, theEmployer's preference and past practice of assign-ing the disputed work to these employees, and thefactors of economy and efficiency of the Employ-er's operations. Accordingly, we shall determinethe instant dispute by awarding the disputed workto employees represented by Laborers' Internation-al Union of North America, Local Union 74,AFL-CIO, but not to that Union or its members.Additionally, we find that Operating Engineers isnot entitled by means proscribed under Section8(b)(4)(D) of the Act to force or require the Em-440 IUOE, LOCAL 77ployer to assign the disputed work to employeesrepresented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of C. J. Coakley Co., Inc., who arerepresented by Laborers' International Union ofNorth America, Local Union 74, AFL-CIO, areentitled to perform the work involved in operatingthe Employer's ride-on forklifts at the DirksenSenate Office Building project.2. International Union of Operating Engineers,Local Nos. 77, 77-A, 77-RA, 77-B, 77-C, 77-D,AFL-CIO, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require C.J. Coakley Co., Inc., to assign the disputed work toemployees represented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Unionof Operating Engineers, Local Nos. 77, 77-A, 77-RA, 77-B, 77-C, 77-D, AFL-CIO, shall notify theRegional Director for Region 5, in writing, wheth-er or not it will refrain from forcing or requiringC. J. Coakley Co., Inc., by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work to employees represented by it rather thanto employees represented by Laborers' Internation-al Union of North America, Local Union 74,AFL-CIO.441